 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
 7                                     EASTERN DISTRICT OF CALIFORNIA
 8   YONG S. IN,                                                      CASE NO. 1:18-CV-1267 AWI-JLT
 9                               Plaintiff,                           ORDER ON PLAINTIFF’S
                                                                      MOTION FOR ATTORNEYS’ FEES
10                      v.                                            AFTER REMAND
11   BMW OF NORTH AMERICA, LLC,                                       (Doc. No. 19)
12                               Defendant.
13            Plaintiff filed a complaint against Defendant (“BMW LLC”) in California State Court,
14   alleging numerous violations of California law. See Doc. No. 1-1. Defendant removed to this
15   Court on diversity grounds, alleging complete diversity of citizenship. Doc. No. 1. Plaintiff moved
16   to remand, arguing Defendant had failed to properly demonstrate complete diversity. Doc. No. 13
17   at p. 5. Plaintiff contended that as an LLC, Defendant’s citizenship was governed by the
18   citizenship of its members, and one of the twenty-six members was a citizen of California. Id.
19   Defendant contended the opposite, that its removal papers demonstrate the LLC’s only member
20   was a Delaware corporation headquartered in New Jersey. Doc. No. 15 at p. 2. The Court found
21   that because removal is to be strictly construed, and because an ambiguity in Defendant’s
22   corporate filings indicated a lack of complete diversity, remand was required. Doc. No. 17.
23            Plaintiff now requests attorneys’ fees, costs, and expenses under 28 U.S.C. § 1447(c).
24   Plaintiff argues an award is just, and the rates and hours accrued are reasonable. Doc. No. 19.
25   Defendant objects, contending it had a good faith basis for seeking removal, and arguing
26   Plaintiff’s motion is untimely1 and the rates are unreasonable. Doc. No. 23.
27   1
      Plaintiff’s motion is timely; district courts retain jurisdiction after a remand to entertain a motion for attorney's fees.
28   See Armknecht v. WebMD Practice Servs., Inc., 2006 WL 273602, at *2 (D. Ariz. Jan. 30, 2006) (citing Moore v.
     Permanente Med. Group. Inc., 981 F.2d 443, 445 (9th Cir. 1992) (overruled on other grounds).
 1            A court remanding a case to state court has discretion to order the defendant to pay the
 2   plaintiff's costs and fees. 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award
 3   attorney's fees under § 1447(c) only where the removing party lacked an objectively reasonable
 4   basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
 5            Defendant had an objectively reasonable basis for removal. The entire basis for the Court’s
 6   remand order was due to an ambiguity in Defendant’s corporate filings, which the Court was
 7   required to construe in favor of remand. See Doc. No. 17. However, Defendant has now presented
 8   other documents2 indicating the twenty-five additional individuals listed on the LLC-12A were in
 9   fact officers of the LLC and not, as the form plausibly indicated, members. Doc. No. 22-2 at Ex.
10   B. Defendant admits that its original LLC-12A contained errors, and has consistently maintained
11   throughout these proceedings that BMW LLC was wholly owned by BMW NA (a citizen of
12   Delaware and New Jersey). Defendant’s supplemental documents and consistent position
13   demonstrates it had an objectively reasonable basis for removing, and so the Court will deny
14   Plaintiff’s motion for fees, costs and expenses. See Taylor v. United Rd. Servs., Inc., 313 F. Supp.
15   3d 1161, 1183 (E.D. Cal. 2018). (“That Defendant failed to carry its burden [to deny removal]
16   does not mean that it lacked an objectively reasonable basis to remove.”) (citing Gardner v. UICI,
17   508 F.3d 559, 562 (9th Cir. 2007) (“Under Martin, however, whether a removal is improper is not
18   dispositive in determining whether fees should be awarded under 28 U.S.C. § 1447(c).”).
19                                                         ORDER
20            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorneys’ Fees under
21   28 U.S.C. § 1447 (Doc. No. 19) is DENIED.
22
     IT IS SO ORDERED.
23

24   Dated: January 28, 2019
                                                          SENIOR DISTRICT JUDGE
25

26
27   2
      Defendants have requested the Court take judicial notice of its amended LLC filing statement. The Court will do so.
28   See Moore v. Navarro, 2004 U.S. Dist. LEXIS 6039, *5 (N.D. Cal. Mar. 31, 2004) (A Court may take judicial notice
     of a matter of public record.) (citing Mack v. South Bay Beer Distributors, Inc., 798 F.2d 1279, 1282 (9th Cir. 1986)).

                                                                2
